Title: From Benjamin Franklin to Richard Peters, [30 April 1754?]
From: Franklin, Benjamin
To: Peters, Richard


Dear Sir
Tues. morn. [April 30? 1754]
It was late in the Evening when I came home last Night, or I should have sent you Mr. Smith’s Letters, concerning which I shall be glad to talk with you when you have a little Leisure. If you are at liberty to dine where you please to day, I shall be glad of your Company; my Dame being from home, and I quite Master of the House. Your humble Servant
B Franklin
 Addressed: To  Richd Peters Esqr
Endorsed: Ben [torn] Apr 1754
